UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8032


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DAVID BEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:06-cr-00018-JPJ-1)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael David Bear, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael David Bear appeals the district court’s order

denying    his   motion   to   reconsider    the   court’s   earlier    orders

finding that its 2007 order of restitution, and withholding of

money     from   defendant’s     account    toward   satisfaction      of   the

restitution, was proper.         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.         United States v. Bear, No. 1:06-

cr-00018-JPJ-1 (W.D. Va. Nov. 27, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                      2